                  Case
                Case    19-4155, Document
                     1:19-cr-00561-LAP    54, 02/18/2020,
                                       Document   57 Filed2780241,
                                                           02/18/20Page1
                                                                     Pageof11of 1

                                                                                            N.Y.S.D. Case #
                                                                                            19-cr-0561(LAP)
                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 18th day of February, two thousand twenty.

      Before:        John M. Walker, Jr.,
                     Barrington D. Parker,
                     Susan L. Carney,
                           Circuit Judges.
      ________________________________                                                    Feb 18 2020

       United States of America,
                                                       ORDER
                    Respondent,
                                                       Docket No. 19-4155
       v.

       Steven Donziger,

                    Defendant-Appellant.

       _______________________________

      UPON DUE CONSIDERATION of Steven Donziger’s appeal under Rule 9(a) of the Federal
      Rules of Appellate Procedure of the order of the United States District Court for the Southern
      District of New York (Preska, J.) denying his request to modify his release conditions primarily
      to eliminate home confinement, we have found no clear error in the District Court’s decision.
      Accordingly, we AFFIRM its order.


                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 02/18/2020
